The indictment charges that the defendants did erect, keep up and use a certain public gaming table, called by the name of shuffle-board, at which games of chance were played, contrary to the form of the statute. The jury found specially that the *Page 196 
defendants kept up the public gaming table called shuffle-board, as charged, and that divers persons played thereat and bet spirituous liquors on the games, but that the said games were not games of chance, but were altogether games of skill, (267) and referred the question to the court whether in law the defendants were guilty or not guilty. The court was of opinion with the defendants and gave judgment accordingly, and the solicitor for the State appealed.
The game which is the subject of the indictment is, probably, the same that is mentioned in Stat. 16 Car. I., ch. 7, under the name of "shovel-board." But that is only conjecture, as the members of the Court know nothing of either game; and we should be altogether unable, without explanatory evidence, to judge of the character of that under consideration. But the jury have found it not to be a game of chance; and if it be otherwise the verdict does not set forth the mode of playing it, so as to enable the Court to see any contradiction in the verdict. Therefore it must be taken that shuffle-board is not a game of chance. That settles the question in favor of the defendants under this indictment and under the statute on which it is founded; for the act only makes the keeping of those public tables indictable at which games of chance are played; and the indictment, properly following the act, charges that at this table "games of chance were played." The verdict then negatives the indictment, and takes the case out of the act; and there was no error in the judgment.
PER CURIAM.            Ordered to be certified accordingly.
Cited: S. v. Taylor, 111 N.C. 682.
(268)